 Case: 4:21-cv-00040-SPM Doc. #: 17 Filed: 03/25/21 Page: 1 of 1 PageID #: 472




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 BRIAN G. HAGG,                                  )
                                                 )
                Petitioner,                      )
                                                 )
        v.                                       )             No. 4:21-cv-00040-SPM
                                                 )
 TARA TUBBESING,                                 )
                                                 )
                Respondent.                      )

                         OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on a document filed by petitioner Brian G. Hagg that

has been construed as a motion for leave to proceed in forma pauperis on appeal. (Docket No. 16).

Upon review of the motion, the Court has determined that petitioner is unable to pay the filing fee.

See 28 U.S.C. § 1915. Therefore, the motion will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis on appeal (Docket No. 16) is GRANTED.

       Dated this 25th day of March, 2021.



                                                  _______________________________
                                                  HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE
